905 F.2d 1533Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis L. WRENN, Individually and on behalf of all otherssimilarly situated, Plaintiff-Appellant,v.G. Bruce McFADDEN, Individually and as Director of theUniversity of Maryland Hospital;  the Universityof Maryland Hospital, Defendants-Appellees.andAlbin O. Kuhn, Individually and as Chancellor of theUniversity of Maryland at Baltimore;  Wilson H. Elkins,Individually and as President of the University of Maryland;John S. Toll, Individually and as President of theUniversity of Maryland;  Blair Lee, III, Individually and asActing Governor of the State of Maryland;  B. Herbert Brown,Individually and as Chairman of the Board of Regents of theUniversity of Maryland at Baltimore;  Donald W. O'Connell,Individually and as Vice President for GeneralAdministration of the University of Maryland;  University ofMaryland;  State of Maryland, Defendants.
No. 89-1080.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1990.Decided May 8, 1990.Rehearing and Rehearing In Banc Denied May 25, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (C/A No. 82-2044-HAR)
Curtis L. Wrenn, appellant pro se.
Robert Bolon Barnhouse, Piper & Marbury, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis L. Wrenn appealed the order of the district court denying his motions for recusal, postponement of trial, and stay of discovery in his employment discrimination action.  The district court's denial of his motion for recusal is not an appealable order.   General Tire & Rubber Co. v. Watkins, 331 F.2d 192, 198 (4th Cir.1963), cert. denied, 377 U.S. 952 (1964);  City of Cleveland v. Krupansky, 691 F.2d 576 (6th Cir.), cert. denied, 449 U.S. 834 (1980).  Similarly, the district court's denial of Wrenn's other motions is not immediately appealable.  28 U.S.C. Sec. 1291.  Further, the district court did not certify its orders for immediate appeal pursuant to 28 U.S.C. Sec. 1292(b).  Therefore, the motion to dismiss the appeal as interlocutory is granted.   Catlin v. United States, 324 U.S. 229, 233 (1945).


2
The appellees moved for sanctions against Wrenn for filing a frivolous appeal.  Rule 38, Fed.R.App.P., provides:


3
If a court of appeals shall determine that an appeal is frivolous, it may award just damages and single or double costs to the appellee.


4
This Court warned Wrenn in an opinion dismissing a previous interlocutory appeal that if he filed another interlocutory appeal without the district court's certification under 28 U.S.C. Sec. 1292(b), the Court would consider granting a motion for sanctions on appeal.  Wrenn v. McFadden, No. 89-2121 (4th Cir.  Oct. 4, 1989) (unpublished).  Because this appeal is interlocutory and frivolous, we grant the motion for sanctions in the form of single costs and attorney's fees in favor of the appellees.  The appellees are directed to file an itemized statement of costs and fees with the office of the Clerk of this Court within 20 days.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


6
DISMISSED.